PER CURIAM.
The' appeal is from an order of the District Court, entered without notice, appointing a receiver for the property of appellant, upon appellee’s verified bill of complaint. Whatever may be appellee’s remedy for the wrongs enumerated in his bill, we find nothing therein alleged which would justify the appointment of a receiver for the corporate property, and particularly no ’ such contingency or emergency as would warrant appointing a receiver without notice.
Receivership in advance of the hearing of the cause should be constituted only where this extraordinary remedy is shown to be indispensable to the relief sought, and never without notice, unless it is made clearly to appear that substantial and irreparable injury will probably accrue to the moving party, unless the order for receivership be made without such notice.
Finding none of these conditions here present, the order appointing the receiver is reversed, with costs, and the cause is remanded to the District Court.